DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendment to claim 18 overcomes the claim objection to claim 18.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10587715 has been received and approved by the office on 05/12/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Svendsen (US 20030063770 Al) teaches a peer node associate to a social networking account can share its content with other user on the social networking system. Kalasapur (US 20120166436 A1) teaches generating a playlist of the content items based on the user-content interactions and the associated context. Stekkelpak (US 20150169701 Al) teaches ranking content items based on the topic of interest, wherein the topic of interest is based on historical data describing user interactions for the user device. Crowe (US 20120198075 A1) teaches a master cache maintain a table or mapping of available shared cache. Tam (US 20100229221 Al) teaches files or photos sharing on user computing device with other user on the social network, the permission setting is managed by the social network. Jacobson (US 20120158973 Al) teaches content-centric network system receives, at a computing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455